DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 11/15/2021.
Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
The amendment filed 11/15/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 11/15/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 11-12
(1) “the claimed invention recognizes a specific deficiency that exists in blockchain technology and provides a technical solution to the problem that improves the operation of blockchain technology. For example, the previous claims specifically recite a double endorsement for a deferred transaction… In any event, Applicants further amend the claims solely to expedite prosecution. For example, claims 1, 8, and 15 now recite (or similar language):…. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection of claim 1-20 under 35 U.S.C. §101.” (Applicant’s remarks, page 12)
 “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a blockchain transaction based on the condition, for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’).  For instance, in the process of claims 1-20, the limitations of monitoring… a condition of deferred blockchain transaction, identifying… the condition is satisfied, receiving… the deferred blockchain transaction, executing… the action one time, sharing… the deferred blockchain transaction, checking… the deferred blockchain transaction, verifying… the deferred blockchain transaction has not changed, assigning… the condition to a list of conditions, searching… the list of satisfied conditions, identifying… the condition is true, creating… a deferred blockchain transaction, requesting… a first endorsement, performing… the first endorsement, and committing… blockchain transaction in the transaction queue recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a blockchain, an 
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem. For instance, the limitations of receiving… a deferred blockchain transaction created, storing… the deferred blockchain transaction, storing… the deferred blockchain transaction in a deferred transaction bucket, and submitting… the deferred blockchain transaction are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a blockchain transaction based on the condition. These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least (Specification paragraphs [0042-0043] and [0048]: the client node, endorser nodes, the permissioned blockchain network, orderer nodes, a deferred action processor, and a deferred transaction repository.).
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself.  At best, these features may be considered to be a business solution, using computers, to a problem of providing a method of the steps for creating a blockchain transaction, monitoring the transaction associated with the condition, endorsing the transaction with satisfying the condition, and then the action is executed. The alleged benefits that Applicants tout such as: “providing an improvement in the functioning a blockchain computer system achieved through the use of a conditional deferred transaction, which is not supported by conventional blockchain technology.” are due to business decisions, using Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “blockchain” and “nodes”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues: Applicant’s remarks, pages 13-17
(1) “This portion of VINCENT does not disclose or suggest anything about the claimed first endorsement and second endorsement.” (Applicant’s remarks, page 14)
(2) “Applicants note that the Examiner alleges that Alice corresponds to both the claimed client node and the claimed endorser node. (Office Action, p. 18.)  As Alice cannot be both the client node and the endorser node, the rejection is sufficiently unclear as to prevent Applicants from understanding the scope of the rejection.” (Applicant’s remarks, page 14)
(3) “Moreover, claim 1 now recites, "storing, by the order node, the deferred blockchain transaction in a deferred transaction repository based on a type of the condition" and "storing, by the order node, the deferred blockchain transaction in a deferred transaction bucket shared by all order nodes in the blockchain network, wherein the storing the deferred transaction in the deferred transaction bucket notifies all other order nodes of the deferred transaction". VINCENT and HERLIHY, whether taken alone or in any reasonable combination do not disclose or suggest these features of a claim 1.” (Applicant’s remarks, page 16)
Examiner notes:
(1) In consideration of Applicant’s arguments (1), clarifying citations with regard the VINCENT have been made to the 35 USC § 103 rejection. (See paragraph [0076], [0086], [0088-0089], [0092], and [0096])  As recited claim, “a first endorsement” reads on the agent verifies Tx1, [0089] and “a second endorsement” reads on TxR is signed by the agent, [0092].  That is VINCENT teaches the claimed first endorsement and second endorsement.  As such, Applicant’s arguments are not persuasive.
(2) In consideration of Applicant’s arguments (2), Examiner respectably appreciates Applicant’s notes and it was unclear citations in previous Office Action filed 08/20/2021 about the 
(3) In consideration of Applicant’s arguments (3), Examiner notes that Applicant is arguing newly amended claim language. As noted in the citation above the prior art and it is addressed by the reference Herlihy, paragraphs [0045-0046], [0068], and [0100]. As such, Applicant’s arguments are not persuasive.
Claim Objections
The steps of receiving a first endorsement and a second endorsement by the endorser node in claims 1 and 15 are missed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for performing a blockchain transaction based on the condition which contains the steps of monitoring, receiving, identifying, receiving, submitting, and executing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 8 and 15 are direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for performing a blockchain transaction based on the condition is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are identified to encompass the abstract idea include: monitoring… a condition of deferred blockchain transaction, identifying… the condition is satisfied, receiving… the deferred blockchain transaction, executing… the action one time, sharing… the deferred blockchain transaction, checking… the deferred blockchain transaction, 
As stated above, this abstract idea falls into the subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a deferred blockchain transaction created, storing… the deferred blockchain transaction, storing… the deferred blockchain transaction in a deferred transaction bucket, and submitting… the deferred blockchain transaction do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)). 
The instant recited claims including the additional elements (i.e. a blockchain, an orderer node, a blockchain network, a permissioned blockchain network, a client node, endorser nodes, instructions, processor, a deferred transaction repository, a deferred transaction bucket) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0042-0043] and [0048]: the client node, endorser nodes, the permissioned blockchain network, orderer nodes, a deferred action processor, a deferred transaction repository) as tools to perform an abstract idea or merely add insignificant extra-
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (e.g., a blockchain, an orderer node, a blockchain network, a permissioned blockchain network, a client node, endorser nodes, instructions, processor, a deferred transaction repository, a deferred transaction bucket) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed  to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself.  At best, these features may be considered to be a business solution, using computers, to a problem of providing a method of the steps for creating a blockchain transaction, monitoring the transaction associated with the condition, endorsing the transaction with satisfying the condition, and then the action is executed. The alleged benefits that Applicants tout such as: “providing an improvement in the functioning a blockchain computer system achieved through the use of a conditional deferred transaction, which is not Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  

This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process performing a blockchain transaction based on the assigned condition does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent, US Publication Number 2019/0165932 A1 in view of Herlihy et al. (hearinafter Herlihy), US Publication Number 2017/0236120 A1.
Regarding claim 1:
Vincent discloses the following: A method, comprising: 
receiving (reads on “a new transaction Txl”), by an orderer node of a blockchain network, a deferred blockchain transaction created (reads on “Alice generates a new transaction Txl that sends 3BTC to the multisig address”) by a client node of the blockchain network, the deferred blockchain transaction specifying an action to be executed after satisfying a condition (reads on “If O1 resolves the script favorably, i.e. one of the conditions on the use of the parking space is satisfied it signs and broadcasts either TxA, TxB, or TxC 0086”), and the deferred blockchain transaction having received a first endorsement (reads on “The agent verifies Txl”) by an endorser node of the blockchain network; (Vincent: See paragraphs [0076]: “However, Alice doesn't trust Bob, and she would prefer to use an independent service to release the funds, and the release should be conditional on the signature of an agent server. The agent accepts requests, for example is T extra= 10?, evaluates them, and produce an output. The agent receives the information from the IoT device 104.”, [0086]: “If O1 resolves the script favorably, i.e. one of the conditions on the use of the parking space is satisfied it signs and broadcasts either TxA, TxB, or TxC”, [0088]: “Alice generates a new transaction Txl that sends 3BTC to the multisig address, signs Txl and broadcasts it across the Bitcoin network in a step S110. This transaction is illustrated in FIG. 2.”, and [0089]: “The 
identifying (reads on “the IoT device 104 detects that Alice has moved her car from the parking space before any excess time has accrued.”), by the orderer node, that the condition is satisfied; and (Vincent: See paragraph [0096]: “where Alice leaves the parking space on time and Textra =0. This is described with reference to FIG. 4b. In a step S300, the IoT device 104 detects that Alice has moved her car from the parking space before any excess time has accrued.”)
in response to the condition being identified as satisfied: (Vincent: See paragraph [0096]: “the IoT device 104 communicates to the agent that Alice has left the space on time”)
receiving, by the orderer node, the deferred blockchain transaction (reads on “TxR”), having received a second endorsement (reads on “TxR is signed by the agent”) by the endorser node, and (Vincent: See paragraph [0096]: “where Alice leaves the parking space on time and Textra =0. This is described with reference to FIG. 4b. In a step S300, the IoT device 104 detects that Alice has moved her car from the parking space before any excess time has accrued. In step S302, the IoT device 104 communicates to the agent that Alice has left the space on time. In step S304, the IoT device 104 sends TxR to Alice who signs it to complete transaction TxR”, and see also [0092]: “TxR is a refund transaction that sends 3BTC back to Alice;… TxR requires two signatures in the form of Alice's signature and the agent signature. That is to say, if Alice does not use the parking space for an amount of 
Vincent does not explicitly disclose the following, however Herlihy further teaches:


storing (reads on “a local memory pool (mempool) that stores transactions”), by the order node, the deferred blockchain transaction in a deferred transaction repository based on a type of the condition; (Herlihy: See paragraph [0045]: “Each node has a local memory pool (mempool) that stores transactions the node has received but has not yet seen included in a committed block. A node validates each transaction before adding it to its mempool.”)
storing (reads on “appends it to its mempool”), by the order node, the deferred blockchain transaction in a deferred transaction bucket shared (reads on “takes a snapshot of the mempool, and gossips transactions from this snapshot to the peer”) by all order nodes in the blockchain network, wherein the storing the deferred transaction in the deferred transaction bucket notifies (reads on “it must send that transaction to each of its peers”) all other order nodes of the deferred transaction; (Herlihy: See paragraphs [0046]: “A node receiving a transaction from a peer validates the transaction and appends it to its mempool, as described above. A node has a "peer broadcast" routine for each of its peers, which periodically (every 1 millisecond (ms) by default) takes a snapshot of the mempool, and gossips transactions from this snapshot to the peer in the order they appear”, [0068]: “When a node accepts a transaction from a client or receives one from a peer, it must send 
monitoring (reads on “verifies that each of the transaction's inputs have valid signatures, that its account has sufficient balance…”), by the orderer node, the condition of the deferred blockchain transaction stored in the deferred transaction repository; (Herlihy: See paragraph [0045]: “Each node has a local memory pool (mempool) that stores transactions the node has received but has not yet seen included in a committed block. A node validates each transaction before adding it to its mempool.  Validation verifies that each of the transaction's inputs have valid signatures, that its account has sufficient balance, and that the nonce is correct.”)
submitting, by the orderer node, the deferred blockchain transaction to a transaction queue to generate a new block to be committed to a blockchain of the blockchain network. (Herlihy: See paragraphs [0098] “The process method executed upon receiving a transaction from a peer ensures that the transaction is in the node's outgoing queue. (When a node accepts a transaction from a client, it inserts it into the outgoing queue in the same way after adding acceptor data.) The summary method returns a concise summary of the node's outgoing queue, along with other information described below, allowing the node to subsequently prove that it indeed has the transaction in its outgoing queue (until the transaction is included in a 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for allowing a blockchain transaction in the transaction queue until the transaction is included in a block in the method of Vincent as further taught by Herlihy because it would allow to prove that the set of transactions are consistent with the transaction selection rules (Herlihy: See paragraph [0098]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Vincent discloses the following:
The method of claim 1, wherein the condition comprises one or more of: a time parameter, a blockchain height, a number of blocks, a transaction count, a smart contract state, and a world state for the blockchain. (Vincent: See paragraph [0049] “evaluating the condition(s) provided by the smart contract and based upon 
Regarding claim 3:
Vincent does not explicitly disclose the following, however Herlihy further teaches:
The method of claim 1, further comprising: 
executing the action one time in response to endorsing the deferred blockchain transaction, wherein results of the deferred blockchain transaction are  present in the blockchain one time. (Herlihy: See paragraphs [0068] “a transaction received from multiple peers should be included in the outgoing order once only, and later duplicates are dropped.” And [0105] “a local hash map may be used to map transactions to ordering keys, thereby facilitating efficient quashing of duplicate transactions, as well as efficient removal from the Merkle tree when a transaction is included in a newly-committed block.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for quashing of duplicate transactions in the method of Vincent as further taught by Herlihy because it would prevent a transaction from a double execution (Herlihy: See paragraph [0105]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4:
Vincent discloses the following:
The method of claim 1, further comprising:
sharing, by the orderer node, the deferred blockchain transaction with another orderer node of the blockchain network; and (Vincent: See paragraph [0004] “the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions.”)
checking, by the another orderer node, the deferred blockchain transaction for validity. (Vincent: See paragraph [0004] “In order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction- if the transaction is validated”)
Regarding claim 5:
Vincent discloses the following:
The method of claim 1, further comprises
verifying the deferred blockchain transaction has not changed between the order node receiving the first endorsement and the orderer node receiving endorsed deferred blockchain transaction in response to satisfying the condition. (Vincent: See paragraphs [0003] “A blockchain is an electronic ledger which is implemented as a computer-based decentralized, distributed system made up of blocks which in turn are made up of transactions. Each transaction includes at least one input and at least one output. Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. Transactions contain small programs known as scripts embedded into their inputs 
Regarding claim 6:
Vincent discloses the following:
The method of claim 1, wherein the monitoring the condition comprises:
assigning (reads on [0077] “Alice and Bob agree on the rule script and send it to the agent server (O1). The script might look like this:”) the condition to a list storing conditions for all uncommitted deferred blockchain transactions, each condition (reads on [0078-0085]) in the list mapped to a corresponding uncommitted deferred blockchain transaction; (Vincent: See paragraphs [0077-0086])
periodically searching the list for satisfied conditions; and (Vincent: See paragraph [0094] “the IOT device 104 detects that Alice's car has been parked in the space for 10 minutes in excess of the hour paid for in Txl.”)
identifying the deferred blockchain transaction comprises: identifying that the condition is true. (Vincent: See paragraph [0094] “The BID 106 then communicates that the car has been parked in the space for the extra 10 minutes to the agent in a step S202, i.e. Textra=l0. That is to say, one of the conditions in the script above has been evaluated by the agent to true.”)
Regarding claim 7:

The method of claim 1, wherein the monitoring the condition
assigning (reads on [0077] “Alice and Bob agree on the rule script and send it to the agent server (O1). The script might look like this:”) the condition to a list storing conditions for uncommitted deferred blockchain transactions having a same condition type as the deferred blockchain transaction, wherein each condition type (reads on [0078-0085]) has a different corresponding list, wherein each condition in the list is mapped to a corresponding uncommitted deferred blockchain transaction; (Vincent: See paragraphs [0077-0086])
periodically searching the list for satisfied conditions; and (Vincent: See paragraph [0094] “the IOT device 104 detects that Alice's car has been parked in the space for 10 minutes in excess of the hour paid for in Txl.”)
identifying the deferred blockchain transaction comprises: identifying that the condition is true. (Vincent: See paragraph [0094] “The BID 106 then communicates that the car has been parked in the space for the extra 10 minutes to the agent in a step S202, i.e. Textra=l0. That is to say, one of the conditions in the script above has been evaluated by the agent to true.”)
Regarding claim 8:
Vincent discloses the following:
A system, comprising: a permissioned blockchain network, comprising: a client node, configured to: (Vincent: See paragraph [0004] “In order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives 
create (reads on “generating a blockchain transaction (TxA) indicative of a condition on use of the resource”) a deferred blockchain transaction, the deferred blockchain transaction comprises an action and a condition, and (Vincent: See paragraph [0012] “generating a blockchain transaction (TxA) indicative of a condition on use of the resource. The blockchain transaction may comprise a multi-signature script requiring a plurality of (digital) signatures for completion of the blockchain transaction”)
request (reads on “requiring a plurality of (digital) signatures for completion of the blockchain transaction”) a first endorsement of the deferred blockchain transaction, one or more endorser nodes, configured to: (Vincent: See paragraph [0012] “generating a blockchain transaction (TxA) indicative of a condition on use of the resource. The blockchain transaction may comprise a multi-signature script requiring a plurality of (digital) signatures for completion of the blockchain transaction”, and see also [0028-0032])
perform (reads on “The agent verifies Txl “) the first endorsement in response to the creation of the deferred blockchain transaction and to perform a second endorsement (reads on “TxR is signed by the agent”) of the deferred blockchain transaction in response to the condition being identified as satisfied, and (Vincent: See paragraph [0089]: “The agent verifies Txl and generates three transactions spending the UTXO of TXl in a step S112. The three transactions can be denoted as TxA, TxB and TxC. The agent also generates a fourth transaction TxR in step 
a plurality of orderer nodes, each configured to: receive the deferred blockchain transaction, (Vincent: See paragraphs [0004] “In order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction-if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions.”, [0016] “The condition on the use of the resource may be specified or defined in a smart contract. The smart contract may be stored off the blockchain but referenced from the blockchain e.g. using metadata provided within a transaction.”, and [0018] “In the event that the condition on the use of access to the resource is not satisfied: access to, or use of, the resource may be prohibited or altered or restricted)
in response to the condition being identified (reads on “TxR is a refund transaction that sends 3BTC back to Alice”) as satisfied: request (reads on “TxR requires two signatures in the form of Alice's signature and the agent signature”) the second endorsement (reads on “TxR is signed by the agent”) of the deferred blockchain transaction, (Vincent: See paragraph [0096]: “where Alice leaves the parking space on time and Textra =0. This is described with reference to FIG. 4b. In a step S300, the IoT device 104 detects that Alice has moved her car from the parking space before any excess time has accrued. In step S302, the IoT device 104 communicates to the agent that Alice has left the space on time. In step S304, the IoT device 104 sends TxR to Alice who signs it to complete transaction TxR”, and see also [0092]: “TxR is a refund transaction that sends 3BTC back to Alice;… TxR requires two signatures in the form of Alice's signature and the agent signature. That is to say, if Alice does not use the parking space for an amount of time over what has been paid for in Txl, a refund will automatically be issued. TxR is signed by the agent upon generation in step S112”)
Vincent does not explicitly disclose the following, however Herlihy further teaches:
store the deferred blockchain transaction in a deferred transaction repository based on a type of the condition, (Herlihy: See paragraph [0045]: “Each node has a local memory pool (mempool) that stores transactions the node has received but has not yet seen included in a committed block. A node validates each transaction before adding it to its mempool.”)
store the deferred blockchain transaction in a deferred transaction bucket shared by all order nodes in the blockchain network, wherein, when the deferred transaction is stored in the deferred transaction bucket, all other order nodes are notified of the deferred transaction; (Herlihy: See paragraphs [0046]: “A node receiving a transaction from a peer validates the transaction and appends it to its mempool, as described above. A node has a "peer broadcast" routine for each of its peers, which periodically (every 1 millisecond (ms) by default) takes a snapshot of the mempool, and gossips transactions from this snapshot to the peer in the order they appear”, [0068]: “When a node accepts a transaction from a client or receives one from a peer, it must send that transaction to each of its peers, unless the transaction has already been included in a committed block. All such transactions must be sent in the same order to each peer”, and [0100]: “The summary of the outgoing queue provided by the summary method includes transactions received from all peers (thus, the process and summary methods for all incoming OWACs on a node share a common outgoing queue”)
monitor (reads on “verifies that each of the transaction's inputs have valid signatures, that its account has sufficient balance…”) the condition, and (Herlihy: See paragraph [0045]: “Each node has a local memory pool (mempool) that stores transactions the node has received but has not yet seen included in a committed block. A node validates each transaction before adding it to its mempool.  Validation verifies that each of the transaction's inputs have valid signatures, that its account has sufficient balance, and that the nonce is correct.”)
submit the deferred blockchain transaction to a transaction queue, and (Herlihy: See paragraph [0098] “The process method executed upon receiving a transaction from a peer ensures that the transaction is in the node's outgoing queue. (When a node 
commit blockchain transactions in the transaction queue to a blockchain. (Herlihy: See paragraph [0098] “The summary method returns a concise summary of the node's outgoing queue, along with other information described below, allowing the node to subsequently prove that it indeed has the transaction in its outgoing queue (until the transaction is included in a block). The summary serves two purposes: first, it supports gossip accountability by allowing the node to be challenged to prove that it is faithfully following the protocol when gossiping transactions, and second, it allows a proposer to prove that the set of transactions included in its proposed block is consistent with the transaction selection rules”, [0104] “transactions in the outgoing queue are also stored in order in an array,….. This representation allows peer broadcast routines to efficiently snapshot the outgoing queue, as well as allowing a node to efficiently enumerate transactions to be included in a proposal block.”, and [0105] “a local hash map may be used to map transactions to ordering keys, thereby facilitating efficient quashing of duplicate transactions, as well as efficient removal from the Merkle tree when a transaction is included in a newly-committed block.”)
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 12 and 19: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claims 6 and 7, and thus it is rejected under similar rationale
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 20, 2022                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/27/2022